DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 25 January 2021.
Claims 1-12 are pending and have been presented for examination.

Response to Arguments
Applicant's arguments filed 25 January 2021 have been fully considered but they are not persuasive.

Applicant argues (see page 6):
Claim(s) 1-12 stand rejected under 35 U.S.C. 102(a)( 1)/(a)(2) as being anticipated by TAN (2018/0226091). Applicant disagrees with the examiner’s assertion that the Tan reference discloses performing the RAID 0 striping process through an external smart controller. The Tan reference actually teaches away from the present invention by teaching that the RAID 0 striping process is performed by the HDD itself, as supported at paragraph [0088], “.. .the HDD performs the segmentation using the smart interface 48”. The present invention addresses the lack of embedded HDD support and smart interfaces, and provides the segmentation function through an external smart controller. Unlike the prior art exemplified by TAN which requires a special “smart interface” located within the disk drive, the present invention can be used arbitrarily on any vendor’s multi-actuator HDD.

Applicant has amended claim 1 to more clearly specify that the storage controller is separate from the multi-actuator disk drive. Applicant asserts that the separate storage 
The Examiner respectfully disagrees.  Upon further review of TAN, the disk drive is coupled to a host via a storage interface.  The storage interface can take the form of an HDD adapter that allows a processor in the host to access the disk drive (see [0131]).  The storage interface would transmit the read and write instructions to the disk drive, where they would be received by a controller in the disk drive.  The disk drive in TAN can also allocate data that is received from a host using an LBA technique (see [0090]-[0097]).  The LBA is part of the read or write command that is send by the host to the disk drive.  The HDD adapter would transmit the read or write command, along the LBA to the controller in the disk drive.  The controller in the disk drive would then distributed the data to the various actuators based on the LBA received from the host.  Therefore, TAN continues to anticipate the claimed invention as shown below.  Finally, the claims do not contain any limitations regarding use arbitrarily on any vendors’ disk drive versus a disk drive with a smart interface (either embedded or external).  The claims only require an external controller to send a data stream, and an internal controller to distribute that data stream to the actuators.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by TAN (U.S. Patent Application Publication #2018/0226091).

1. TAN discloses A method for writing data to a multi-actuator disk drive (see [0057]: multi-actuator HDD 10) comprising: providing a multi-actuator disk drive having a first actuator communicating with at least one first disk platter (see [0060]: disk 20a is associated with actuator 14b) and a second actuator communicating with at least one second disk platter (see [0060]: disk 20b is associated with actuator 14a); receiving in a storage controller separate from and coupled to the multi-actuator disk drive a data stream (see [0129]-[0133]: processor in the host system communicates with the disk drive via a HDD adapter, this HDD adapter would receive data blocks being sent to the disk drive from the processor) including groups of blocks of data to be written to the multi-actuator disk drive (see [0080]: received file is segmented into segments {blocks} of equal size); alternately distributing from a disk controller in the (see [0082]: segments are split up and sent to each actuator in turn; [0090]-[0097]: segments can be distributed using an LBA technique, the LBA would be part of the commands send from the processor though the HDD adapter); and simultaneously writing from the first actuator to the at least one first disk platter ones of the groups of blocks of data routed to the first actuator and writing from the second actuator to the at least one second disk platter ones of the groups of blocks of data routed to the second actuator (see [0101]-[0102]: segments are received substantially simultaneously by each actuator, segments are written simultaneously by each actuator).

2. The method of claim 1 wherein alternately distributing from the disk controller sequential ones of the groups of blocks of data from the data stream to the first actuator and the second actuator comprises alternately distributing from the disk controller up to chunksize groups of blocks (see [0082]: segments are split up and sent to each actuator in turn).

3. The method of claim 2 wherein the chunksize is chosen to be less than one half of an average write request size (see [0097]: in one example given, the write stream is divided into at least four segments, therefore each segment would necessarily be less than half the write request size).

(see [0057]: multi-actuator HDD 10) comprising: providing a multi-actuator disk drive having a first actuator communicating with at least one first disk platter (see [0060]: disk 20a is associated with actuator 14b) and a second actuator communicating with at least one second disk platter (see [0060]: disk 20b is associated with actuator 14a); simultaneously reading from the at least one first disk platter to the first actuator groups of blocks of data routed to the first actuator and reading from the at least one second disk platter to the second actuator groups of blocks of data routed to the second actuator (see [0105]: reading from each actuator arm simultaneously); sending the groups of blocks of data from the first actuator and the second actuator to a disk controller in the multi-actuator disk drive (see [0109]: segments read from the actuator are sent to the smart interface); assembling in the disk controller a data stream containing the groups blocks of data received from the first actuator and the second actuator; and sending the data stream to a storage controller separate from and coupled to the multi-actuator disk drive (see [0109]-[0110]: read segments are gathered, reconstructed into the requested file, then transmitted to the host; [0129]-[0133]: processor in the host system communicates with the disk drive via a HDD adapter, this HDD adapter would receive data blocks being sent to the disk drive from the processor and data blocks being sent from the disk drive to the processor in response to a read request).

5. The method of claim 4 wherein sending the groups of blocks of data from the first actuator and the second actuator to a disk controller in the multi-actuator disk drive (see [010]-[0107]: data is read from the indexed position in segments, a new reference is provided for the position of the next segment and those segments are read, this process is repeated until complete).

6. The method of claim 5 wherein the chunksize is chosen to be less than one half of an average read request size (see [0097]: in one example given, the write stream is divided into at least four segments, therefore each segment would necessarily be less than half the write request size, reading this file at a later time would result in gathering the same segments that were written previously, since the segments would not change size on the disk the segments would be less than one half the read size of the same file being read).

7. TAN discloses A multi-actuator disk drive system comprising: a multi-actuator disk drive (see [0057]: multi-actuator HDD 10) having a first actuator communicating with at least one first disk platter (see [0060]: disk 20a is associated with actuator 14b) and a second actuator communicating with at least one second disk platter (see [0060]: disk 20b is associated with actuator 14a); a storage controller separate from and coupled to the multi-actuator disk drive and configured to receive a data stream (see [0129]-[0133]: processor in the host system communicates with the disk drive via a HDD adapter, this HDD adapter would receive data blocks being sent to the disk drive from the processor) including groups of blocks of data to be written to the multi- actuator disk drive (see [0080]: received file is segmented into segments {blocks} of equal size), and to alternately route to the disk controller sequential ones of the groups of blocks of data from the data stream to the first actuator and the second actuator (see [0082]: segments are split up and sent to each actuator in turn; [0090]-[0097]: segments can be distributed using an LBA technique, the LBA would be part of the commands send from the processor though the HDD adapter); the multi-actuator disk drive further configured to simultaneously write from the first actuator to the at least one first disk platter first ones of the groups of blocks of data routed to the first actuator and write from the second actuator to the at least one second disk platter second ones of the groups of blocks of data routed to the second actuator (see [0101]-[0102]: segments are received substantially simultaneously by each actuator, segments are written simultaneously by each actuator).

8. The multi-actuator disk drive system of claim 7 wherein the storage controller is configured to receive a data stream including chunksize groups of blocks of data to be written to the multi-actuator disk drive, to alternately route from the disk controller sequential ones of the chunksize groups of blocks of data from the data stream to the first actuator and the second actuator (see [0082]: segments are split up and sent to each actuator in turn).

9. The method of claim 8 wherein the chunk size is chosen to be less than one half of an average write request size (see [0097]: in one example given, the write stream is divided into at least four segments, therefore each segment would necessarily be less than half the write request size).

10. The multi-actuator disk drive system of claim 7 wherein the multi-actuator disk drive is further configured to simultaneously write via the first actuator to the at least one first disk platter ones of the chunksize groups of blocks of data routed to the first actuator and write via the second actuator to the at least one second disk platter ones of the chunksize groups of blocks of data routed to the second actuator  (see [0101]-[0102]: segments are received substantially simultaneously by each actuator, segments are written simultaneously by each actuator).

11. The method of claim 10 wherein the chunksize is chosen to be less than one half of an average write request size (see [0097]: in one example given, the write stream is divided into at least four segments, therefore each segment would necessarily be less than half the write request size).

12. The multi-actuator disk drive system of claim 7, wherein: the multi-actuator disk drive is further configured to simultaneously read from the at least one first disk platter through the first actuator ones of the blocks of data routed to the first actuator and read from the at least one second disk platter through the second actuator ones of the blocks of data routed to the second actuator (see [0105]: reading from each actuator arm simultaneously), send the blocks of data from the first actuator and the second actuator to a disk controller in the multi- actuator disk drive (see [0109]: segments read from the actuator are sent to the smart interface), assemble in the disk controller a data stream containing the groups of blocks of data received from the first actuator and the second actuator, and send the data stream to a storage controller coupled to the multi-actuator disk drive (see [0109]-[0110]: read segments are gathered, reconstructed into the requested file, then transmitted to the host).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Document ID
Section
Relevance
2014/0337454
[0049]
Discloses that it is common for a host to include a controller, such as a southbridge controller, that enables communication between a processor and a disk drive.  The controller provides for an adaption for the differing electrical characteristics between the two sides of the communication.
2008/0104320
[0024]
Discloses a southbridge controller that includes RAID functionality.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136